Petitioner, being confined in jail charged by two separate indictments with the offense of murder in the first degree, filed his petition of habeas corpus, seeking to be allowed bail. The petition was denied in the lower court, and from the order and judgment, pronounced and entered, he appealed to this court.
After a full, careful and attentive consideration of all the facts and circumstances disclosed by the record in this case, the court sitting en banc, we are of the opinion, and so hold, that under the prevailing and oft announced rule governing the questions presented, the order appealed from should not be disturbed.
As to the principal insistence of petitioner on this appeal, we may merely refer to the case of Daughdrill v. State,113 Ala. 7, 21 So. 378, (11th headnote). See also page 32 of 113 Ala., 21 So. 378, of said opinion.
No elaboration is deemed necessary.
Affirmed.